Title: To George Washington from Oliver Wolcott, Jr., 14 April 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasury Department April 14th 1796.
        
        The Secretary of the Treasury respectfully submits to the consideration of the President of the United States, a Letter from the Commissioner of the Revenue, accompanied with an account of fifteen hundred & sixty two gallons of oil purchased at New York for the use of the Lighthouse establishment.
        As it appears that this Oil has been obtained on terms favorable to the United States, the Secretary is of opinion that it will be adviseable to confirm the purchase. All which is respectfully submitted.
        
          Oliver Wolcott JrSecy of the Treasy
        
      